                                                    Case 2:19-cv-01864-RFB-BNW Document 46
                                                                                        45 Filed 07/29/21
                                                                                                 07/27/21 Page 1 of 4
                                                                                                                    5



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GLENN F. MEIER, ESQ.
                                                3   Nevada Bar No. 006059
                                                    GREENBERG TRAURIG, LLP
                                                4   10845 Griffith Peak Drive, Suite 600
                                                5   Las Vegas, Nevada 89135
                                                    Telephone: (702) 792-3773
                                                6   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                7
                                                            meierg@gtlaw.com
                                                8
                                                    CASEY SHPALL, ESQ.*
                                                9   GREGORY R. TAN, ESQ.*
                                               10   *Admitted Pro Hac Vice
                                                    GREENBERG TRAURIG, LLP
                                               11   1144 15th Street, Suite 3300
                                                    Denver, Colorado 80202
                                               12
                                                    Telephone: (303) 572-6500
GREENBERG TRAURIG, LLP




                                               13   Email: shpallc@gtlaw.com
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                            tangr@gtlaw.com
                                               14   Counsel for Defendants
                           Suite 600




                                               15

                                               16                         IN THE UNITED STATES DISTRICT COURT
                                               17                              FOR THE DISTRICT OF NEVADA
                                               18   PEGGY COLLINS,                                        Case No. 2:19-cv-01864-RFB-BNW
                                               19                               Plaintiff,                  STIPULATION TO EXTEND
                                               20                                                          DISCOVERY AND PRE-TRIAL
                                                             v.                                                    DEADLINES
                                               21                                                               (FIFTH REQUEST)
                                                    C. R. BARD, INCORPORATED and BARD
                                               22   PERIPHERAL VASCULAR, INCORPORATED,
                                               23                                Defendants.
                                               24

                                               25           Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
                                               26   or “Defendants”) and Plaintiff Peggy Collins (“Plaintiff”), by and through their undersigned
                                               27   counsel of record, pursuant to LR IA 6-2, and hereby stipulate that the discovery deadlines
                                               28   ///
                                                                                                 1
                                                    ACTIVE 59040642v1
                                                    Case 2:19-cv-01864-RFB-BNW Document 46
                                                                                        45 Filed 07/29/21
                                                                                                 07/27/21 Page 2 of 4
                                                                                                                    5



                                                1   are extended by sixty (60) days as detailed below. This Stipulation is entered into as a result
                                                2   of the Plaintiff’s expert, Dr. Gurvan Blackman, M.D., unavailability for deposition.
                                                3           On July 1, 2021, Casey Shpall sent an email to Cameron Dean and Anisha Mathew
                                                4   requesting available deposition dates for Dr. Blackman.           On July 8, 2021, Ms. Shpall
                                                5   followed-up with a voice mail to Anisha Mathew regarding available deposition dates for
                                                6   Dr. Blackman. Ms. Shpall again followed-up with emails on July 19 and July 21, 2021, to
                                                7   both Cameron Dean and Anisha Mathew, requesting available deposition dates for
                                                8   Dr. Blackman. Despite Bard’s diligent effects to set the deposition of Dr. Blackman, his
                                                9   unavailability makes it impossible to meet the current deadline of July 27, 2021 to depose
                                               10   Plaintiff’s experts on their case-specific reports. Plaintiff’s counsel has reached out to
                                               11   Dr. Blackman regarding the setting of this deposition but have not been able to secure dates
                                               12   due to his involvement in his clinical practice and his role as an expert witness in other
GREENBERG TRAURIG, LLP




                                               13   litigation. His multiple roles as a clinician makes it difficult to set a deposition date prior to
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   the deadline and especially with the surge of patients brought on through the COVID-19
                           Suite 600




                                               15   pandemic.
                                               16           Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
                                               17   authority and discretion to manage its own docket, this Court has the authority to grant the
                                               18   requested extension. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a
                                               19   specified time the court may, for good cause, extend the time . . .”). Furthermore, Federal
                                               20   Rule of Civil Procedure 26(c) and (d) vests the Court with authority to limit the scope of
                                               21   discovery or control its sequence.      Crawford-El v. Britton, 523 U.S. 574, 598 (1998)
                                               22   (“Rule 26 vests the trial judge with broad discretion to tailor discovery narrowly and to dictate
                                               23   the sequence of discovery.”).
                                               24   ///

                                               25   ///

                                               26   ///

                                               27   ///

                                               28   ///
                                                                                                    2
                                                    ACTIVE 59040642v1
                                                    Case 2:19-cv-01864-RFB-BNW Document 46
                                                                                        45 Filed 07/29/21
                                                                                                 07/27/21 Page 3 of 4
                                                                                                                    5



                                                1            This Court therefore has broad discretion to extend deadlines or stay proceedings as
                                                2   incidental to its power to control its own docket. Bacon v. Reyes, 2013 U.S. Dist. LEXIS
                                                3   143300, at *4 (D. Nev. Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561,
                                                4   562 (9th Cir. 1984)) (“Whether to grant a stay is within the discretion of the court”); Lockyer
                                                5   v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary
                                                6   power to stay proceedings in its own court.”). The exercise of this discretion is particularly
                                                7   appropriate where, as here, such action would promote judicial economy and efficiency.
                                                8   Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is
                                                9   incidental to the power inherent in every court to control the disposition of the causes on its
                                               10   docket with economy of time and effort for itself, for counsel, and for litigants.”).
                                               11            For the foregoing reasons, the Parties stipulate and request that this Court modify the
                                               12   Stipulated Discovery Plan and Scheduling Order, Dkt. 44, as follows:
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                           PROPOSED DATE                                   DEADLINE
                                               14
                           Suite 600




                                                           March 13, 2021       Close of case-specific fact discovery.
                                               15
                                                            May 28, 2021        Parties shall produce case-specific expert reports.
                                               16
                                                            June 28, 2021       Parties shall produce any case-specific rebuttal expert reports.
                                               17         September 27, 2021    Deadline to depose Plaintiff’s experts on their case-specific
                                               18                               reports.

                                               19          October 19, 2021     Deadline to depose Defendants’ experts on their case-specific
                                                                                reports.
                                               20
                                                          December 7, 2021      Deadline to file Daubert motions and other dispositive motions.
                                               21

                                               22   ///
                                               23   ///
                                               24   ///
                                               25   ///
                                               26   ///
                                               27   ///
                                               28   ///
                                                                                                    3
                                                    ACTIVE 59040642v1
                                                    Case 2:19-cv-01864-RFB-BNW Document 46
                                                                                        45 Filed 07/29/21
                                                                                                 07/27/21 Page 4 of 4
                                                                                                                    5



                                                1           IT IS SO STIPULATED.
                                                2           Dated this 27th day of July 2021.
                                                3    MARTIN BAUGHMAN, PLLC                              GREENBERG TRAURIG, LLP
                                                4
                                                     By: /s/ Ben C. Martin                              By: /s/ Eric W. Swanis
                                                5        BEN C. MARTIN, ESQ.*                               ERIC W. SWANIS, ESQ.
                                                6
                                                         *Admitted Pro Hac Vice                             swanise@gtlaw.com
                                                         bmartin@martinbaughman.com                         GLENN F. MEIER, ESQ.
                                                7        3710 Rawlins Street, Suite 1230                    meierg@gtlaw.com
                                                         Dallas, Texas 75219                                Nevada Bar No. 006059
                                                8        Telephone: (214) 761-6614                          10845 Griffith Peak Drive, Ste. 600
                                                9                                                           Las Vegas, Nevada 89135
                                                            PETER C. WETHERALL, ESQ.
                                               10           Nevada Bar No. 004414                            CASEY SHPALL, ESQ.*
                                                            pwetherall@wetherallgroup.com                    shpallc@gtlaw.com
                                               11
                                                            WETHERALL GROUP, LTD.                            GREGORY R. TAN, ESQ.*
                                               12           9345 W. Sunset Road, Suite 100                   tangr@gtlaw.com
                                                            Las Vegas, Nevada 89148                          *Admitted Pro Hac Vice
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135




                                                            Telephone: (702) 838-8500                        GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive




                                               14                                                            1144 15th Street, Suite 3300
                           Suite 600




                                                            Counsel for Plaintiff                            Denver, Colorado 80202
                                               15
                                                                                                             Counsel for Defendants
                                               16

                                               17
                                                                                                ORDER
                                               18
                                                                                                IT IS SO ORDERED.
                                               19
                                                                                                Dated this
                                                                                                       July____  day of _____________, 2021.
                                                                                                            29, 2021.
                                               20

                                               21                                               ______________________________________
                                                                                                BRENDA WEKSLER
                                               22                                               United States Magistrate Judge
                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                    4
                                                    ACTIVE 59040642v1
